DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
The amendment of 11/30/2021 has been entered and fully considered by the examiner.
Claims 1, 5-8, 14, 20 are amended. Claims 1-20 are currently pending in the application with claims 1, 14, and 20 being independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9, and 10-13 are rejected under 35 U.S.C. 103 as being obvious over Kanai et al.  (European Publication 1889571) hereinafter “Kanai” in view of Shin et al. (U.S. Publication No. 2013/0137983) hereinafter “shin” and Harada et al. (JP 2003-00557A) hereinafter “Harada”.
Regarding claim 1, Kanai discloses a method [Method of Kanai; see abstract], comprising: 
receiving an ultrasound image [see [0198]], a strain image [see [0205]-[0206]; modulus of elasticity image], and a corresponding correlation image [[0227]; the reliability determination image] indicating a degree of thickness change [see [0223]-[0225]] between overlapping windows in time [see FIG. 20; and [0238]-[0240]; the echo windows used to create the reliability image based on the degree of thickness change can be overlapping windows] of received echo signals that were used to generate the B-mode image. [see FIG. 20a]
modifying pixel values of the strain image based on a reliability of the strain image, thereby generating a modified strain image [see [0207] and [230] of Kanai]; 
displaying the B-mode image [see [0207] of Kanai]; and 
superimposing the modified strain image over the B-mode image [see [0207] of Kanai].
	Even though Kanai discloses generating and displaying an ultrasound image, it does not expressly disclose that the image is a B-mode Image. Kanai further does not disclose that the correlation image indicates a degree of similarity; wherein each value in the correlation image is in a range from positive one (+1) to minus one (-1) where +1 means a perfect match between the windows in time, zero means no similarity between the windows in time, and -1 means the windows in time are inverted versions of each other.
	Shin directed towards a dual modality imaging system with both B-mode imaging and Strain imaging [see abstract of Shin] discloses that the image is a B-mode image [see at least [0048] of Li]. Shin further discloses that that the correlation image indicates a degree of similarity between windows of received echo signals that were used to generate the B-mode image.[see [0050] and [0055] and FIGS. 1-3 disclosing determination of a difference value between frames (i.e. degree of similarity) to determine the reliability]
	Kanai as modified by Shin does not disclose that the values in the correlation image is in a range of -1 to 1 with +1 being a perfect match, zero being no similarity and -1 an inverted version of each other.
	Harada, directed towards determining similarity using a normalized correlation function [see abstract of Harada] further discloses wherein each value in the correlation image is in a range from positive one (+1) to minus one (-1) wherein +1 means a perfect match between windows in time, zero means no similarity between windows in time and -1 means the windows in time are inverted versions of each other.[see [0030]-[0034] disclosing the similarity between two frames are calculated using a correlation function wherein the bounds of the function are between -1 and 1]
	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method Kanai and produce a B-mode image according to the teachings of Shin and further make the correlation image indicate a degree of similarity between windows of received echo signals that were used to generate the B-mode image according to the teachings of Shin in order to increase the reliability of the produced strain image. It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the correlation image of Kanai as modified by Shin further and use the correlation function and make each value in the correlation image between -1 to +1 wherein +1 means a perfect match, zero means no similarity and -1 means the windows are inverted according to the teachings of Harada in order to provide a normalized correlation function.
Regarding claim 2, Kanai further discloses modifying the pixel values of the strain image based on at least one of pixel values of the correlation image or pixel values of the B-mode image, thereby generating the modified strain image [see [0230] of Kanai; based on the reliability data, the pixel values of the strain image is changed].
Regarding claim 3, Kanai further discloses identifying a pixel of the B-mode image [see [0207]] ; identifying a pixel of the correlation image that corresponds to the pixel of the strain image[see [0207]; discloses matching each pixel of the B-mode to the strain image]; identifying a pixel value for the identified pixel of the correlation image, [see [0207] and [230]] wherein the pixel value is a correlation value in a predetermined range [see [0230]; the pixel values is a value between zero and one (i.e. not showing the pixel and showing the pixel)]; retrieving a predetermined transparency value for the identified correlation value [see [230]]; applying the transparency value to the pixel of the strain image [see [0230]], creating a modified strain image pixel; and superimposing the modified strain image pixel over the corresponding B-mode image pixel [see [0207] and [0230]].
Regarding claim 4, Kanai further discloses scaling the transparency value as a function of the correlation value of the pixel of the correlation image [see [0207] and [0230] disclosing that if the reliability value is below a certain level (i.e. threshold), the modulus value is not presented (i.e. transparency 1) and it is only presented if the reliability value is above a certain level (i.e. transparency 0)] 
Regarding claim 5, Kanai further discloses that the scaling is continuous [see [230] of Kanai disclosing that the transparency could be 0 for all values of reliability (i.e. always visible) and just the value for the pixel itself is changed to a bright color; therefore, the scaling becomes continuous since it is always zero (i.e. completely visible)] and linear or non-linear [this limitation includes all kinds of scaling and therefore any scaling would read on the limitation]
Regarding claim 6, Kanai further discloses that the scaling is discrete [see [0207]; the pixel is either shown (transparency 0) or not shown (transparency 1) which constitutes a discrete function] and linear or non-linear [this limitation includes all kinds of scaling and therefore any scaling would read on the limitation]
Regarding claim 7, Kanai further discloses wherein the windows include overlapping windows in the time of received echo signals [see FIG. 20a and [0238]-[0240] of Kanai]
Regarding claim 9, Kanai further discloses retrieving the transparency value that maps transparency values to correlation values from a look up table [see [0207] and [230] of Kanai; the value of transparency is either 0 or 1].
Regarding claims 10 and 12, Kanai further discloses identifying a pixel of the B-mode image; identifying a pixel of the correlation image that corresponds to the pixel of the strain image; identifying a pixel value for the identified pixel of the correlation image, [see [0207] disclosing mapping the B-mode image to the elasticity modulus image; it is inherent that each image in each mode has to be identified and then matched]  wherein the pixel value is a correlation value in a predetermined range [the values is in the predefined range of –infinity to +infinity] ; comparing the identified pixel value with a predetermined threshold [see [0207] and [0230]]; rendering the pixel of the strain image completely transparent in response to the identified pixel value not satisfying the predetermined threshold[see [0207] and [0230]];, creating the modified strain image pixel; rendering the pixel of the strain image one of semi-transparent or opaque in response to the identified pixel value satisfying the predetermined threshold, creating the modified strain image pixel; and superimposing the modified strain image pixel over the corresponding B-mode image pixel[see [0207] and [0230]];.
Regarding claim 11, Kanai further discloses; comparing the identified pixel value with the updated threshold [see [0207]]; rendering the pixel of the strain image completely transparent in response to the identified pixel value not satisfying the updated threshold [see [0207]], creating a modified strain image pixel; rendering the pixel of the strain image semi-transparent or opaque in response to the identified pixel value satisfying the updated threshold, creating the modified strain image pixel; and superimposing the modified strain image pixel over the corresponding B-mode image pixel.[see [0230] of Kanai]
Kanai does not disclose receiving a signal indicative of a user change in the predetermined threshold, creating an updated threshold.
Shin further discloses receiving a signal indicative of a user change in the predetermined threshold, creating an updated threshold [see [0056] and [0081] of Shin]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Kanai and further receive a signal indicative of a user change in the predetermined threshold creating an updated threshold according to the teachings of Shin in order to provide the user to adjust parameters based on the use and application of the device.
Regarding claim 13, Kanai further discloses transmitting an ultrasound signal into a field of view in which a subject or object is disposed in [see [0197]]; receiving a set of echoes [see [0198]]; generating the B-mode based on the set of echoes; applying compression to the subject or object; receiving a set of compression echoes [see [200]]; and generating the strain image [see [0205]] and the correlation images [0204]] based on the set of compression echoes .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being obvious over Kanai et al.  (European Publication 1889571) hereinafter “Kanai” in view of Kadour et al. (U.S. Publication No. 2010/0179413) hereinafter “Kadour”.
Regarding claim 14, Kanai discloses a memory [semiconductor memory] that stores elastography visualization algorithms [see [0202]]; 
a processor that executes at least one of the elastography visualization algorithms, based on a visualization mode of interest, causing the processor to at least one of render a pixel and other pixels of a strain image and then either completely removes the pixel [see [230] of Kanai disclosing that the pixels with low validity are completely removed.] but not the other pixels which remain rendered. [see [0230] of Kanai; only pixels with low validity are removed and the other pixels are rendered]
Even though Kanai discloses generating and displaying an ultrasound image, it does not expressly disclose that the image is a B-mode Image. and that rendering the pixels includes hiding the pixels.
Kadour directed towards a dual modality imaging system with both B-mode imaging and Strain imaging [see abstract of Kadour] discloses that the image is a B-mode image [see [0017] of Kadour] and that rendering the pixels include hiding the pixels.[see [0019] and [0027] some pixels may be entirely transparent (i.e. hidden)]
	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the image generation of Kanai and produce a B-mode image according to the teachings of Kadour in order to provide an image of the tissue. It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the rendering process of Kanai further and include hiding pixels according to the teachings of Kadour in order to determine the importance of each pixel in the rendering process for ease of view of the user.
Regarding claim 15, Kanai further discloses that the elastography visualization algorithms include 2D mappings [see [207]], which include strain image information and reliability image information.[see [207] and [230] of Kanai]

Claims 16-20 are rejected under 35 U.S.C. 103 as being obvious over Kanai et al.  (European Publication 1889571) hereinafter “Kanai” in view of Kadour et al. (U.S. Publication No. 2010/0179413) hereinafter “Kadour” as applied to claim 14 above and further in view of Shin et al. (U.S. Publication No. 2013/0137983) hereinafter “shin” and Harada et al. (JP 2003-00557A) hereinafter “Harada”.
Regarding claim 16, Kanai as modified by Kadour further discloses that the processor further: renders the pixel based on at least one of a corresponding correlation image or a B-mode image.[see [207] of Kanai]
	Kanai as modified by Kadour does not disclose that correlation image indicates a degree of similarity between windows in time of received echo signals that were used to generate the B-mode image and that the values in the correlation image is in a range of -1 to 1 with +1 being a perfect match, zero being no similarity and -1 an inverted version of each other.
	Shin directed towards a dual modality imaging system with both B-mode imaging and Strain imaging [see abstract of Shin] discloses that the image is a B-mode image [see at least [0048] of Shin]. Shin further discloses that that the correlation image indicates a degree of similarity between windows of received echo signals that were used to generate the B-mode image.[see [0050] and [0055] and FIGS. 1-3 disclosing determination of a difference value between frames (i.e. degree of similarity) to determine the reliability]
Harada, directed towards determining similarity using a normalized correlation function [see abstract of Harada] further discloses wherein each value in the correlation image is in a range from positive one (+1) to minus one (-1) wherein +1 means a perfect match between windows in time, zero means no similarity between windows in time and -1 means the windows in time are inverted versions of each other.[see [0030]-[0034] disclosing the similarity between two frames are calculated using a correlation function wherein the bounds of the function are between -1 and 1]
	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method Kanai as modified by Kadour and produce a B-mode image according to the teachings of Shin and further make the correlation image indicate a degree of similarity between windows of received echo signals that were used to generate the B-mode image according to the teachings of Shin in order to increase the reliability of the produced strain image. It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the correlation image of Kanai as modified by Kadour and Shin further and use the correlation function and make each value in the correlation image between -1 to +1 wherein +1 means a perfect match, zero means no similarity and -1 means the windows are inverted according to the teachings of Harada in order to provide a normalized correlation function.
Regarding claim 17, Kanai as modified by Kadour further discloses that the processor further: sets a transparency of the pixel as a function of a correlation value of a corresponding pixel in the correlation image [see [0207] or [230] of Kanai and [0019] and [0027]-[0029] of Kadour] and sets a transparency of the other pixel as a function of a correlation value of a corresponding pixel in the correlation image.[see [0019] and [0027]-[0029] of Kadour]
Kanai as modified by Kadour does not expressly disclose rending a pixel based on a degree similarity between windows wherein the correlation image is in a range from -1 to +1 ) where +1 means a perfect match between the windows in time, zero means no similarity between the windows in time and -1 means the windows in time are inverted versions of each other.
Shin directed towards a dual modality imaging system with both B-mode imaging and Strain imaging [see abstract of Shin] discloses that the image is a B-mode image [see at least [0048] of Shin]. Shin further discloses that that the correlation image indicates a degree of similarity between windows of received echo signals that were used to generate the B-mode image.[see [0050] and [0055] and FIGS. 1-3 disclosing determination of a difference value between frames (i.e. degree of similarity) to determine the reliability]
Harada, directed towards determining similarity using a normalized correlation function [see abstract of Harada] further discloses wherein each value in the correlation image is in a range from positive one (+1) to minus one (-1) wherein +1 means a perfect match between windows in time, zero means no similarity between windows in time and -1 means the windows in time are inverted versions of each other.[see [0030]-[0034] disclosing the similarity between two frames are calculated using a correlation function wherein the bounds of the function are between -1 and 1]
	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method Kanai as modified by Kadour and produce a B-mode image according to the teachings of Shin and further make the correlation image indicate a degree of similarity between windows of received echo signals that were used to generate the B-mode image according to the teachings of Shin in order to increase the reliability of the produced strain image. It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the correlation image of Kanai as modified by Kadour and Shin further and use the correlation function and make each value in the correlation image between -1 to +1 wherein +1 means a perfect match, zero means no similarity and -1 means the windows are inverted according to the teachings of Harada in order to provide a normalized correlation function.
Regarding claim 18, Kanai as modified by Kadour further discloses that the processor further: threshold the pixel value based on a predetermined threshold, wherein the processor renders the pixel completely transparent in response to a correlation value of a corresponding pixel in the correlation image being below the predetermined threshold [see [0207] and [230] of Kanai].
Kanai as modified by Kadour does not expressly disclose rending a pixel based on a degree similarity between windows wherein the correlation image is in a range from -1 to +1 ) where +1 means a perfect match between the windows in time, zero means no similarity between the windows in time and -1 means the windows in time are inverted versions of each other.
Shin directed towards a dual modality imaging system with both B-mode imaging and Strain imaging [see abstract of Shin] discloses that the image is a B-mode image [see at least [0048] of Shin]. Shin further discloses that that the correlation image indicates a degree of similarity between windows of received echo signals that were used to generate the B-mode image.[see [0050] and [0055] and FIGS. 1-3 disclosing determination of a difference value between frames (i.e. degree of similarity) to determine the reliability]
Harada, directed towards determining similarity using a normalized correlation function [see abstract of Harada] further discloses wherein each value in the correlation image is in a range from positive one (+1) to minus one (-1) wherein +1 means a perfect match between windows in time, zero means no similarity between windows in time and -1 means the windows in time are inverted versions of each other.[see [0030]-[0034] disclosing the similarity between two frames are calculated using a correlation function wherein the bounds of the function are between -1 and 1]
	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method Kanai as modified by Kadour and produce a B-mode image according to the teachings of Shin and further make the correlation image indicate a degree of similarity between windows of received echo signals that were used to generate the B-mode image according to the teachings of Shin in order to increase the reliability of the produced strain image. It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the correlation image of Kanai as modified by Kadour and Shin further and use the correlation function and make each value in the correlation image between -1 to +1 wherein +1 means a perfect match, zero means no similarity and -1 means the windows are inverted according to the teachings of Harada in order to provide a normalized correlation function.
Regarding claim 19, Kanai as modified by Kadour further discloses that threshold the other pixel value based on a predetermined threshold, wherein the processor at least one of renders the other pixel completely transparent or does not render the pixel in response to a pixel value of a corresponding pixel in the B-mode image being blow the predetermined threshold. [see [0207] and [230] of Kanai].
Kanai as modified by Kadour does not expressly disclose rending a pixel based on a degree similarity between windows wherein the correlation image is in a range from -1 to +1 ) where +1 means a perfect match between the windows in time, zero means no similarity between the windows in time and -1 means the windows in time are inverted versions of each other.
Shin directed towards a dual modality imaging system with both B-mode imaging and Strain imaging [see abstract of Shin] discloses that the image is a B-mode image [see at least [0048] of Shin]. Shin further discloses that that the correlation image indicates a degree of similarity between windows of received echo signals that were used to generate the B-mode image.[see [0050] and [0055] and FIGS. 1-3 disclosing determination of a difference value between frames (i.e. degree of similarity) to determine the reliability]
Harada, directed towards determining similarity using a normalized correlation function [see abstract of Harada] further discloses wherein each value in the correlation image is in a range from positive one (+1) to minus one (-1) wherein +1 means a perfect match between windows in time, zero means no similarity between windows in time and -1 means the windows in time are inverted versions of each other.[see [0030]-[0034] disclosing the similarity between two frames are calculated using a correlation function wherein the bounds of the function are between -1 and 1]
	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method Kanai as modified by Kadour and produce a B-mode image according to the teachings of Shin and further make the correlation image indicate a degree of similarity between windows of received echo signals that were used to generate the B-mode image according to the teachings of Shin in order to increase the reliability of the produced strain image. It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the correlation image of Kanai as modified by Kadour and Shin further and use the correlation function and make each value in the correlation image between -1 to +1 wherein +1 means a perfect match, zero means no similarity and -1 means the windows are inverted according to the teachings of Harada in order to provide a normalized correlation function.
Regarding claim 20, Kanai discloses an ultrasound imaging system [ultrasound system of Kanai; see abstract] comprising:
 a transducer array of transducer elements [see [0119] of Kanai]; transmit circuitry that generates a pulse that excites at least a sub-set of the transducer elements to transmit an ultrasound signal in a field of view [see [0117] of Kanai]; receive circuitry that receives echoes, which are generated in response to the ultrasound signal interacting with structure in the field of view[see [0118] of Kanai]; an echo processor that processes the echoes  , generating a B-mode image [see [0120] of Kanai]; an elastography processor that processes the echoes, generating a strain image [see [0124] of Kanai] and a corresponding correlation image [see [0227] of Kanai]; ] indicating a degree of thickness change [see [0223]-[0225]] between overlapping windows in time [see FIG. 20; and [0238]-[0240]; the echo windows used to create the reliability image based on the degree of thickness change can be overlapping windows] of received echo signals that were used to generate the B-mode image. [see FIG. 20a]
and a rendering engine that renders the strain image over the image, wherein the rendering engine renders the strain image based on at least one of a soft blend algorithm [see [0207] of Kanai], a hard blend algorithm, or a B-mode priority algorithm, wherein the soft blend algorithm causes the rendering engine to render a pixel of the strain image using a transparency level, wherein the hard blend algorithm causes the rendering engine to render the pixel of the strain image completely transparent, and wherein the B-mode priority algorithm causes the rendering engine to ignore the pixel of the strain image.[see [0207] and [230] of Kanai]
Even though Kanai discloses generating and displaying an ultrasound image, it does not expressly disclose that the image is a B-mode Image. 
Shin directed towards a dual modality imaging system with both B-mode imaging and Strain imaging [see abstract of Shin] discloses that the image is a B-mode image [see at least [0048] of Shin]. Shin further discloses that that the correlation image indicates a degree of similarity between windows of received echo signals that were used to generate the B-mode image.[see [0050] and [0055] and FIGS. 1-3 disclosing determination of a difference value between frames (i.e. degree of similarity) to determine the reliability]
Kanai as modified by Shin does not expressly disclose rending a pixel based on a degree similarity between windows wherein the correlation image is in a range from -1 to +1 ) where +1 means a perfect match between the windows in time, zero means no similarity between the windows in time and -1 means the windows in time are inverted versions of each other.
Harada, directed towards determining similarity using a normalized correlation function [see abstract of Harada] further discloses wherein each value in the correlation image is in a range from positive one (+1) to minus one (-1) wherein +1 means a perfect match between windows in time, zero means no similarity between windows in time and -1 means the windows in time are inverted versions of each other.[see [0030]-[0034] disclosing the similarity between two frames are calculated using a correlation function wherein the bounds of the function are between -1 and 1]
	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method Kanai and produce a B-mode image according to the teachings of Shin and further make the correlation image indicate a degree of similarity between windows of received echo signals that were used to generate the B-mode image according to the teachings of Shin in order to increase the reliability of the produced strain image. It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the correlation image of Kanai as modified by Kadour and Shin further and use the correlation function and make each value in the correlation image between -1 to +1 wherein +1 means a perfect match, zero means no similarity and -1 means the windows are inverted according to the teachings of Harada in order to provide a normalized correlation function.
	
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
with regards to the added amendment to claims 1, 14, and 20, the applicant has argued that none of the references teach “a correlation image indicating a degree of similarity between overlapping windows in time of echo signals that were used to generate the B-mode image”
In response the examiner notes that the primary reference Kanai discloses in its eight embodiment, using overlapping windows of time for the echo signals of the B-mode and using them to generate a correlation image. Therefore, since the reference discloses the claimed feature, applicant’s argument regarding patentability of the feature is moot.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 9 am-3 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408.918.9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793